[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           JANUARY 31, 2007
                              No. 06-14144                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 04-00194-CR-WS

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                   versus

CARLOS DEON WILLIAMS,
a.k.a. Bodacious,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (January 31, 2007)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Carlos Deon Williams appeals his 96-month sentence, which was a 159
percent upward variance from the high-end of the guideline range, imposed after

remand, for being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 924(g)(1). In Williams’s first appeal, we held that the district court erred in

cross-referencing the offense of aggravated assault in determining the applicable

offense level for Williams’s offense because the assault was not relevant conduct

under U.S.S.G. § 1B1.3(a)(2).

      On appeal after remand, Williams argues that (1) the district court did not

meaningfully consider the correctly calculated guideline range because it imposed

the same sentence on remand that it had applied initially; (2) the district court

essentially sentenced Williams for the aggravated assault again, even though it was

contrary our decision in Williams’s first appeal; (3) his 96-month sentence does

not promote respect for the law; and (4) the district court erroneously relied on

facts from the presentence investigation report “PSI” stating that Williams had

attempted to evade police, which were added to the PSI just after the deadline for

filing objections had passed.

      We have held that “[i]n reviewing the ultimate sentence imposed by the

district court for reasonableness, we consider the final sentence, in its entirety, in

light of the § 3553(a) factors.” United States v. Martin, 455 F.3d 1227, 1237 (11th

Cir. 2006) (brackets in original) (citation omitted). In determining whether a



                                            2
sentence is reasonable, the district court should be guided by the § 3553(a) factors.

United States v. Booker, 543 U.S. 220, 261, 125 S. Ct. 738, 765-66, 160 L. Ed. 2d
621 (2005); United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005).

Section 3553(a) provides that district courts must consider, inter alia, (1) the

applicable guideline range; (2) the nature and circumstances of the offense; (3) the

history and characteristics of the defendant; (4) the need for the sentence imposed

to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (5) the need for adequate deterrence;

(6) protection of the public; and (7) the need to avoid unwarranted sentencing

disparities. 18 U.S.C. § 3553(a)(1)-(6). The burden of establishing that the

sentence is unreasonable in light of the record and the § 3553(a) factors lies with

the party challenging the sentence. United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005).

      Here, Williams’s sentence, which was a 59-month upward variance from the

guideline range, was not unreasonable because the district court (1) explicitly

considered many of the 18 U.S.C. § 3553(a) factors; (2) found that the guideline

range was inadequate because it did not adequately reflect the seriousness of

Williams’s crime, his history and characteristics, and the need to provide adequate

deterrence and promote respect for the law; and (3) imposed a sentence below the



                                           3
statutory maximum. Moreover, the district court did not improperly rely on the

fact that Williams committed an aggravated assault four days before the instant

offense because that crime was relevant to his history and characteristics. Contrary

to Williams’s argument, nothing in our opinion on the prior appeal precluded the

district court’s consideration of the aggravated assault. In addition, Williams’s

claim, that his sentence promotes disrespect for the law, is without merit. The

record reflects that Williams was convicted of the same offense in 2000, for which

he was sentenced to 40 months’ imprisonment, and, while on supervised release,

he committed the instant offense.

      Finally, although Williams claims that he never admitted that he attempted

to elude police when he was apprehended for the instant charge, the record reflects

that, at Williams’s first sentencing hearing, the district court specifically noted that

Williams had attempted to elude police, and Williams did not object. Further, at

Williams’s second sentencing hearing, he acknowledged that the information about

his attempt to evade arrest came from a police report that was available during

initial discovery and was “nothing new.” Therefore, the district court did not err in

making the factual finding that Williams had attempted to evade police because the

information was sufficiently reliable, as Williams admitted that it derived from a

police report, and he did not object at his first sentencing hearing when the court



                                            4
stated that he had attempted to evade arrest. See U.S.S.G. § 6A1.3(a); United

States v. Riley, 142 F.3d 1254, 1258 (11th Cir. 1998) (holding that the sentencing

court may consider any information with sufficient reliability).

      Accordingly, upon review of the record on appeal and consideration of the

parties’ briefs, we discern no reversible error.

      AFFIRMED.




                                           5